MEMORANDUM **
Nathaniel Hearn, an Arizona state prisoner, appeals pro se from the district court’s summary judgment for prison officials in his 42 U.S.C. § 1983 action alleging he was denied meaningful access to the courts because he was not provided with pencil and paper. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
The district court properly granted summary judgment on Hearn’s access to the courts claim because he failed to demonstrate with sufficient evidence that he suffered from an actual injury. See Lewis v. Casey, 518 U.S. 343, 354-55, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996). Moreover, the record shows that Hearn was provided with pencil and paper after he submitted the appropriate forms.
Hearn’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *579courts of this circuit except as may be provided by 9th Cir. R. 36-3.